United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-144070-03 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. (Name of small business issuer in its charter) Delaware 20-8978061 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of June 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Six Months ended June 30, 2008 4 Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2008 5 Statement of Cash Flows for the Six Months ended June 30, 2008 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-18 Item 4: Controls and Procedures 18 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. BALANCE SHEETS June 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 2,684,200 $ 100 Accounts receivable – affiliate 15,442,900 138,370,000 Total current assets 18,127,100 138,370,100 Oil and gas properties, net 173,447,300 30,896,400 $ 191,574,400 $ 169,266,500 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 12,100 $ — Short-term hedge liability due to affiliate 10,457,400 — Total current liabilities 10,469,500 — Asset retirement obligation 1,870,400 1,000,000 Long-term hedge liability due to affiliate 15,326,900 — Partners’ capital: Managing general partner 26,367,000 5,260,700 Investor partners (16,345.90 units) 163,324,900 163,005,800 Accumulated other comprehensive loss (25,784,300 ) — Total partners' capital 163,907,600 168,266,500 $ 191,574,400 $ 169,266,500 The accompanying notes are an integral part of these financial statements 3 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Six Months Ended Ended June 30, June 30, 2008 2008 REVENUES Natural gas and oil $ 8,523,800 $ 11,599,300 Interest income 2,000 2,000 Total revenues 8,525,800 11,601,300 COSTS AND EXPENSES Production 1,965,500 2,496,200 Depletion 4,504,700 6,437,000 Accretion of asset retirement obligation 27,500 59,300 General and administrative 127,900 167,300 Total expenses 6,625,600 9,159,800 Net earnings $ 1,900,200 $ 2,441,500 Allocation of net earnings: Managing general partner $ 1,572,100 $ 2,122,400 Investor partners $ 328,100 $ 319,100 Net earnings per investor partnership unit $ 20 $ 19 The accompanying notes are an integral part of these financial statements 4 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED June 30, 2008 (Unaudited) Accumulated Managing Other General Investor Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 5,260,700 $ 163,005,800 $ — $ 168,266,500 Participation in revenues and expenses: Net production revenues 2,826,500 6,276,600 — 9,103,100 Interest income 600 1,400 — 2,000 Depletion (634,400 ) (5,802,600 ) — (6,437,000 ) General and administrative (51,900 ) (115,400 ) — (167,300 ) Accretion of asset retirement obligation (18,400 ) (40,900 ) — (59,300 ) Net earnings 2,122,400 319,100 — 2,441,500 Other comprehensive loss — — (25,784,300 ) (25,784,300 ) Asset contributions 18,983,900 — — 18,983,900 Balance at June 30, 2008 $ 26,367,000 $ 163,324,900 $ (25,784,300 ) $ 163,907,600 The accompanying notes are an integral part of these financial statements 5 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. STATEMENT OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 Cash flows from operating activities: Net earnings $ 2,441,500 Adjustments to reconcile net earnings to net cash used in operating activities: Depletion 6,437,000 Accretion of asset retirement obligation 59,300 Increase in accounts receivable-affiliate (6,265,800 ) Increase in accrued liabilities 12,100 Net cash provided by operating activities 2,684,100 Net increase in cash and cash equivalents 2,684,100 Cash and cash equivalents at beginning of period 100 Cash and cash equivalents at end of period $ 2,684,200 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible costs $ 16,918,500 Lease costs 2,065,400 $ 18,983,900 Asset retirement obligation $ 811,100 The accompanying notes are an integral part of these financial statements 6 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources Public 17-2007 (A) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 3,211 investors. The Partnership was formed on May 7, 2007 to drill and operate gas wells located primarily in western Pennsylvania, West Virginia and north central Tennessee.
